541 U.S. 901
INTEL CORP.v.ADVANCED MICRO DEVICES, INC.
No. 02-572.
Supreme Court of United States.
March 8, 2004.

1
C. A. 9th Cir. [Certiorari granted, 540 U. S. 1003.] Motion of the Commission of the European Communities for leave to participate in oral argument as amicus curiae and for divided argument granted. Motion of the Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument granted. JUSTICE O'CONNOR took no part in the consideration or decision of this petition.